Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 01/05/2022 regarding no change in scope have been fully considered but they are not persuasive. 
	Applicant argues that there is no change in scope. However, the examiner respectfully disagrees. The applicant amended claim 21 to overcome the previous 112 rejection so that the limitation now reads “wherein the supporting structure includes a portion traversing the gap for facilitating alignment of the first and second pluralities of shielding and primary gradient coils.” Before the amendment, the previous scope of the claim could have been alignment of either the first and second plurality of shielding coils or the first and second plurality of primary gradient coils. Therefore, the scope of claim 21 did indeed change.  

Applicant’s arguments, see page 5 of applicant arguments/remarks, filed 01/05/2022, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections has been withdrawn.  

Applicant's arguments filed 01/05/22 regarding the prior art rejection of claim 1 have been fully considered but they are not persuasive. 
	First, the applicant argues that the prior art Gebhardt does not teach “a supporting structure containing the first and second plurality of shield coils and the first and second contain the first and second plurality of shield coils and the first and second plurality of primary gradient coils. 
	However, the examiner respectfully disagrees. The broadest reasonable interpretation of “containing” includes inside of, housing, within, etc. The examiner cited component 301 in Fig. 3 not 331. Component 301 in Fig. 3 includes sections 301a and 301b, 301 contains/houses the gradient coils and shielding coils as well as most of the other components of the MRI as can be seen in Fig 3. Therefore, 301a-b can be considered the claimed supporting structure. The argument is not considered persuasive.
	Applicant then argues that Gebhardt does not teach a portion "facilitating alignment of the first and second pluralities of shielding and primary gradient coils" (emphasis added by applicant). The applicant then goes on to state that “Gebhardt only states that the supporting structure supports the PET gantry and excitation coils. There is no disclosure whatsoever that this supporting structure is used for alignment of anything, much less for alignment of the shield/gradient coils.”
	The examiner again respectfully disagrees. First, the examiner would like to clarify that the claim language discloses “facilitating alignment” (emphasis added). The broadest reasonable interpretation of “facilitating” includes helping, enabling, aiding, etc. The component 331 is fixed to the sections 301a and 301b, which contain the shield coils and the primary gradient coils. Therefore, since 331 is made of some kind of physical material, 331 will indeed facilitate/help/aid in the alignment of sections 301a and 301b (which again include the primary gradient coils and shield coils). Further, Gebhardt includes vacuum chamber 309 which . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21-24 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gebhardt (US 2009/0299170).

Regarding claim 21, Gebhardt teaches a gradient coil assembly for a horizontal open magnetic resonance imaging system (MRI), the open MRI having a longitudinal axis and a first magnet and a second magnet separated by a gap [Fig. 2, see magnets 110 and 111 are separated by a gap. See also rest of reference.], the gradient coil assembly comprising: 
	a first plurality of shielding coils located between the first magnet and the longitudinal axis [Fig. 2, shield coils 126. See also rest of figures. ¶0044 wherein the shield coils are used to shield the x- , y-, z-directions and therefore, there are a plurality of coils with shield coils 126. See also rest of reference.]; 
	a second plurality of shielding coils located between the second magnet and the longitudinal axis  [Fig. 2, shield coils 127. See also rest of figures. ¶0044 wherein the shield coils are used to shield the x- , y-, z-directions and therefore, there are a plurality of coils with shield coils 127. See also rest of reference.]; 
	a first plurality of primary gradient coils located between the first plurality of shielding coils and the longitudinal axis [Fig. 2, gradient coils 124. See also rest of figures. ¶0044 wherein the gradient coils are used to provide gradients in  the x-, y-, z-directions and therefore, there are a plurality of coils with gradient coils 124. See also rest of reference.]; 
	a second plurality of primary gradient coils located between the second plurality of shielding coils and the longitudinal axis [Fig. 2, gradient coils 125. See also rest of figures. ¶0044 wherein the gradient coils are used to provide gradients in  the x-, y-, z-directions and therefore, there are a plurality of coils with gradient coils 125. See also rest of reference.]; and 
Fig. 2-4, Component 301 in Fig. 3 includes sections 301a and 301b, 301 contains/houses the gradient coils and shielding coils as well as most of the other components of the MRI as can be seen in Fig 3. Therefore, 301 (which includes 301a-b) can be considered the claimed supporting structure. See also vacuum chambers 116-117 and ¶0043. See also rest of reference.], 
	wherein the supporting structure includes a portion traversing the gap for facilitating alignment of the first and second pluralities of shielding and primary gradient coils [Fig. 2-4, see support structure 301, includes a portion traversing the gap 309 and also the support section 331 and below processing units 339 and another support structure below detectors 337. The broadest reasonable interpretation of “facilitating” includes helping, enabling, aiding, etc. The component 331 is fixed to the sections 301a and 301b, which contain the shield coils and the primary gradient coils. Therefore, since 331 is made of some kind of physical material, 331 will indeed facilitate/help/aid in the alignment of sections 301a and 301b (which again include the primary gradient coils and shield coils). Further, Gebhardt includes vacuum chamber 309 which also connects sections 301a and 301b, which contain the shield coils and the primary gradient coils. Therefore, since vacuum chamber 309 is made of some kind of physical material, 309 will indeed facilitate/help/aid in the alignment of sections 301a and 301b (which again include the primary gradient coils and shield coils)See also rest of reference.].

Regarding claim 22, Gebhardt further teaches wherein the gradient coil assembly is of a singular construction [Fig. 4, wherein the gradient coil assembly 301 is made of a singular construction. See also rest of reference.].

Regarding claim 23, Gebhardt further teaches wherein the portion of the supporting structure traversing the gap is a portion of a continuous former [Fig. 4, wherein the vacuum duct 309 is part of the continuous former that makes vacuums 301a-b. See also rest of reference.].

Regarding claim 24, Gebhardt further teaches wherein the portion of the supporting structure traversing the gap has a radiation attenuation value that is uniform across the supporting structure [Fig. 4, wherein the portions traversing the gap include the same components with the same thickness throughout, therefore the radiation attenuation values will be uniform throughout the portion traversing the gaps. See also rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previous cited Gebhardt, in view of Feenan (US 6,940,281).

Regarding claim 25, Gebhardt teaches the limitations of claim 21, which this claim depends from.
	Gebhardt further teaches wherein the portion that traverses the gap comprises a structure [Fig. 2-4, see support structure 301, includes a portion traversing the gap 309 and also the support section 331 and below processing units 339 and another support structure below detectors 337. See also rest of reference.].
	However, Gebhardt is silent in teaching an epoxy-fiberglass or epoxy-carbon fiber structure.
	Feenan, which is also in the field of MRI, teaches an epoxy-fiberglass or epoxy-carbon fiber structure [Col. 2, lines 42-47, wherein the gradient tube is made of epoxy and carbon fibers. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to combine the teachings of Gebhardt and Feenan because Gebhardt teaches a supporting structure which includes supporting gradient coils and Feenan also teaches a [Feenan - Col. 2, lines 42-47. See also rest of reference.]. Therefore, it would have been obvious to try having the support structure of the gradient support in Gebhardt also be made of epoxy-carbon fiber, similar to Feenan. 

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previous cited Gebhardt, in view of previously cited Feenan, and in further view of AZO Materials (“Carbon / Epoxy Composite Materials - Properties - Supplier Data by Goodfellow”).

Regarding claim 27, Gebhardt teaches the limitations of claim 21, which this claim depends from.
	Gebhardt further teaches wherein the portion that traverses the gap has a density [Fig. 2-4, see support structure 301, includes a portion traversing the gap 309 and also the support section 331 and below processing units 339 and another support structure below detectors 337. See also rest of reference.].
	However, Gebhardt is silent in teaching a density of less than or equal to 2 g/cm3.
	Feenan, which is also in the field of MRI, teaches an epoxy-fiberglass or epoxy-carbon fiber structure [Col. 2, lines 42-47, wherein the gradient tube is made of epoxy and carbon fibers. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to combine the teachings of Gebhardt and Feenan because Gebhardt teaches a supporting structure which includes supporting gradient coils and Feenan also teaches a [Feenan - Col. 2, lines 42-47. See also rest of reference.]. Therefore, it would have been obvious to try having the support structure of the gradient support in Gebhardt also be made of epoxy-carbon fiber, similar to Feenan.
	However, both Gebhardt and Feenan are still silent in teaching a density of less than or equal to 2 g/cm3.
	AZO Materials teaches a density of less than or equal to 2 g/cm3 [Density is 1.6 g/cm3].
	It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to combine the teachings of Gebhardt and Feenan with the teachings of AZO Materials because Feenan teaches using an epoxy-carbon fiber material to support the gradient coil and AZO Materials teaches that the known density of epoxy-carbon fiber composites is 1.6 g/cm3 [See AZO Materials table].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2009/107005 also teaches at least most of the limitations of claim 21 [See Figs. 2-3]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/RISHI R PATEL/Primary Examiner, Art Unit 2896